Citation Nr: 0916651	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2004.  A 
transcript is of record.

This claim was previously before the Board in July 2004, 
September 2005, and October 2008, at which time the Board 
remanded the Veteran's claim for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In April 2001, August 2001, August 2004, December 2004, 
November 2005, and November 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although such notice is no longer 
required, the appellant was also asked to submit evidence 
and/or information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2002 rating 
decision, March 2003 SOC, July 2005 SSOC, June 2008 SSOC, and 
March 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOCs provided him with additional 60-day periods 
to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the March 2008 and November 2008 
letters which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran's service treatment records do not show any 
complaints, treatment, or diagnoses of any psychiatric 
disorder.  His service personnel records show that he served 
on the USS Walke from September 1967 to October 1968, and his 
DD Form 214 shows that his military occupational code had the 
civilian equivalent of water transportation occupations.  The 
Veteran was awarded the National Defense Service Medal and 
Ribbon, and the Vietnam Service Medal.

The post-service treatment records show that in February 2001 
the Veteran began mental health treatment with VA due to his 
concern over depression and irritability.  The Veteran said 
at his intake and assessment that he was unable to get a job 
due to his past felony convictions and that he had been 
diagnosed with hepatitis C in 2000.  He reported that, during 
his service, Marines would come on the deck of his ship and 
talk about the damage that they had done.  The Marines would 
also give him boloney and cheese sandwiches, and at times 
over the years eating these would trigger memories of 
Vietnam.  The diagnosis at that time was "rule out" 
depression.   At his first therapy session, the therapist 
noted that the Veteran's stressors which could contribute to 
depression included taking care of his parents and guilt over 
not being available when his children were growing up.  The 
Veteran reported still having nightmares about his 
experiences in Vietnam.  At treatment in April 2001 the 
Veteran was noted to have periods of depression and to be 
stable in general.  May 2001 treatment notes indicate that 
the Veteran would be a good candidate for the inpatient PTSD 
program.

In May 2001 the Veteran had a VA examination at which he 
reported serving on Vietnam rivers in a Navy patrol boat 
performing reconnaissance.  He said that he was shot at and 
returned fire on those missions, saw many dead bodies and 
people being killed, and experienced close calls in friendly-
fire incidents.  He said that he had been involved in many 
episodes of fighting, both inside and outside of prison, 
since leaving service.  He also said that he experienced 
depression while on medication for hepatitis C, and that he 
took antidepressants.  He reported that when depressed he 
would experience more thoughts about his combat experiences, 
including distressing dreams.  The examiner noted that when 
the Veteran discussed his history of drug use and his 
attempts at working he did not mention his combat experiences 
being intrusive in his life.  He also felt that the Veteran's 
depression was improved.  The examiner opined that the 
Veteran had some PTSD symptoms, but that they were 
insufficient to make a diagnosis.  He diagnosed the Veteran 
with substance-induced mood disorder, other; and depressive 
symptoms secondary to immunosuppressive medications.

VA treatment records show that in February 2002 the Veteran 
was admitted for an inpatient PTSD program. He complained of 
dreams about Vietnam and his prison experience, as well as 
anger and guilt about not being there for his children due to 
his being in prison.  He described seeing dead pilots during 
his active service, who had been picked up at sea.  He said 
that he had flashbacks related to the deaths of the pilots 
and seeing a friend, N, having an arm torn off by the breach 
of a 155-mm main gun.  He said he had nightmares and 
flashbacks, triggered by seeing Vietnamese people, thoughts 
of death, loud noises, helicopters, and people who disrespect 
him.  The Veteran said that he had anxiety attacks almost 
everyday, even with his medication.  He reported poor 
concentration, being uncomfortable in crowds, avoiding 
talking to people, being a light sleeper, and hearing voices 
in his head at night.  The examiner noted that the Veteran 
was nervous, rambling, rocking in his chair, and looking 
around the room when discussing his experiences in Vietnam.  
He was diagnosed with PTSD, and it was noted by a social 
worker to be due to his military service.  

At March 2002 individual therapy as part of the inpatient 
PTSD treatment, the Veteran spoke of specific combat 
incidents that he continued to experience guilt and sadness 
about.  He said he hoped to be able to reduce the isolation 
and interpersonal estrangement that he felt as a result of 
his PTSD.  The therapist opined that the Veteran's PTSD 
symptoms remained severe despite his increased understanding 
of them.  At another therapy session during his inpatient 
treatment in March 2002, the Veteran described the incident 
in which his friend got his arm caught in the gun breach, and 
said that he still had vivid dreams of it.  It was noted that 
the Veteran persistently re-experienced the trauma, had 
avoidant symptoms, and had chronic increased arousal.  He was 
discharged from the inpatient program after approximately six 
weeks.

The Veteran continued treatment with VA for PTSD on an 
outpatient basis.  E.W., M.D., of the Denver VA Medical 
Center wrote in August 2003 that the Veteran had been in 
outpatient treatment since February 2001 for PTSD related to 
his military service in Vietnam.  The symptoms related to his 
PTSD were depression, hypervigilance, sleep disturbance, 
intrusive memories, social avoidance, and nightmares.  Dr. W 
wrote that the Veteran was compliant with appointments and 
medications, and that for the last couple of years he had 
taken care of his ill parents full-time.  His mother had 
recently died of lung cancer and his father was gravely 
impaired from a stroke.  This added to the stress and anxiety 
that he already experienced due to his PTSD.  The Veteran's 
current GAF score was 45, with significant depression and 
marked vocational and social impairment.

J.M.W., a counselor at the Boulder Vet Center, wrote in an 
undated letter received by the RO in March 2004 that the 
Veteran had been treated since February 2000 for PTSD and 
that the outpatient treatment was to assist him in managing 
depression, disturbances in memory and concentration, guilt, 
hypervigilance, nightmares, intrusive thoughts, difficulty 
with anger management, and distrust.  Mr. W felt that the 
Veteran had remained overwhelmed and agitated despite his 
medications and an increase in PTSD treatment.  He had major 
impairments in all areas of his life including work, family 
relationships, impulsivity, judgment, and mood.  Mr. W wrote 
that the purpose of the Veteran's PTSD treatment was to 
prevent further hospitalizations and reduce the potential of 
violence to himself and others.   The Veteran was assigned a 
GAF score of 35, and Mr. W felt that the Veteran was 
permanently disabled.

R.P., the Veteran's younger sister, wrote in an undated 
letter that the Veteran was withdrawn after his return from 
Vietnam, and was less motivated and focused than he was 
before.  He began to have problems with substance abuse, and 
would get in trouble, and his relationship with his family 
was difficult.  S.P., the Veteran's daughter, wrote that he 
was often absent during her childhood, and when he was around 
he would argue with her mother.  She felt that the Veteran 
drank to numb his feelings from Vietnam.  Since he had 
stopped drinking, he had "been there" for her and for his 
grandson.

Dr. W wrote in April 2008 that the Veteran had less 
depression and irritability than in the past.  He felt that 
the Veteran's improvement was partly due to antidepressant 
medications and partly due to the isolated lifestyle that he 
led, taking care of his father.  However, the Veteran 
continued to have intrusive memories of Vietnam that were 
triggered by sirens or helicopters.  Dr. W opined that the 
Veteran clearly continued to have PTSD symptoms, and that his 
symptoms were contained because he was able to stay out of 
the mainstream.

The Veteran had a VA examination in April 2008 at which he 
described the incident in which Mr. N was injured, fires on 
the ship, and seeing other injuries.  He reported that the 
severity of his mental health functioning was at seven to 
eight, on a relative scale of one-to-ten, and that he had 
ongoing irritability, isolation, forgetfulness, fatigue, 
decreased energy, nervousness, intrusive memories, occasional 
panic attacks, mistrustfulness, suspiciousness, and 
illusionary experiences in which he sees things out of the 
corner eye or hears his deceased mother calling him.  He 
reported some benefit from his treatment, but limited benefit 
from his medication.  On a mental status examination the 
Veteran had minor deficits of attention, focus, and working 
memory.  The examiner diagnosed him with anxiety order, NOS 
(not otherwise specified), and felt that it was as likely as 
not, more than a 50 percent probability, that this diagnosis 
was associated with situations first experienced in the 
military.  He acknowledged that he could not associate the 
symptoms with any specific event in military service.  The 
Veteran was also diagnosed with depressive disorder, NOS, and 
it was felt that it was at least as likely as not that this 
condition was associated with situations first experienced in 
military service.

The Veteran's alleged stressor involving Mr. N was researched 
in December 2008 on the Defense Personnel Records Image 
Retrieval System.  The deck logs of the USS Walke from 
November and December 1967, which is when the Veteran said 
the incident occurred, did not show any incidents in which a 
service member was injured by getting his arm caught in a gun 
breach.

The Veteran underwent another VA examination in December 
2008.  The examiner opined that he had chronic, mild symptoms 
of PTSD and depression, which was likely secondary to PTSD.  
However, the examiner also wrote that the Veteran's 
depression was likely multifactorial and less likely than not 
secondary to PTSD.  He felt that the PTSD was as likely as 
not secondary to witnessing Mr. N's injury.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with an enemy.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  In the instant case, the evidence 
fails to document that the Veteran engaged 

in combat, as shown by the lack of combat-indicative awards 
or decorations, and a non-combat duty assignment.  In 
addition, there is no indication that he sustained any wounds 
in service.

While we respect the sincerity of the Veteran's assertions, 
the law requires verification or corroboration of such 
claimed stressors when there is no support in the record of 
his having participated in combat.  As discussed above, the 
RO's December 2008 attempt to verify Mr. N's arm injury from 
a gun breach was not successful.  The Veteran has not, to 
date, furnished specific dates, places, or names of 
participants for other incidents which could be verified 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC), or other means.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept a 
veteran's assertions regarding undocumented stressors if they 
derive from his having "engaged in combat with the enemy."  
That language tracks the applicable statute, at 38 U.S.C.A. § 
1154(b).  The Federal Circuit Court has confirmed that 
section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events to permit JSRRC research 
to provide any verification.

There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), (noting that 
"neither appellant's military specialty (cannoneer), nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  

While the Veteran's treatment records and December 2008 VA 
examination show that he has been diagnosed with PTSD based 
upon his described in-service stressor(s), these cannot be 
the basis for the grant of service connection for PTSD, 
because it has not been possible to verify the claimed in-
service stressors on which such diagnoses were based.  This 
is also true regarding the diagnosis of anxiety disorder from 
the April 2008 VA examination.  It has been held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value, and does not serve to verify the occurrences 
described.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board 
is not bound to accept physician's opinion when it is based 
exclusively on the recitations of a claimant).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

We recognize that such an entry by a doctor cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

Under West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be verified or corroborated by 
independent evidence of record.  Therefore, the Veteran's 
statements are not sufficient to establish a stressor event, 
and sufficient corroborating evidence has not been submitted 
to verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


